Title: From George Washington to John Hancock, 1 January 1777
From: Washington, George
To: Hancock, John



Sir
Trenton January the 1st 1777

Your Resolves of the 27th Ulto were transmitted me last night by Messrs Clymer, Morris & Walton. The confidence which Congress have honoured me with by these proceedings, has a claim to my warmest acknowledgments. At the same time, I beg leave to assure them, that all my faculties shall be employed to direct properly the powers they have been pleased to vest me with, and to advance those Objects and only those, which gave rise to this honourable mark of distinction. If my exertions should not be attended with the desired success, I trust

the failure will be imputed to the true cause, the peculiarly distressed situation of our Affairs, and the difficulties I have to combat, rather than to a want of zeal for my Country and the closest attention to her interests, to promote which has ever been my study.
On Monday morning I passed the Delaware myself; the whole of our Troops & Artillery not till yesterday owing to the ice which rendered their passage extremely difficult and fatiguing. Since their arrival we have been parading the Regiments whose time of service is now expired, in order to know what force we should have to depend on, & how to regulate our views accordingly. After much persuasion and the exertions of their Officers, half or a greater proportion of those from the Eastward, have consented to stay Six Weeks, on a bounty of Ten Dollars. I feel the inconvenience of this advance, and I know the consequences which will result from it; But what could be done? Pensylvania had allowed the same to her Militia, The Troops felt their importance, and would have their price. Indeed as their aid is so essential and not to be dispensed with, it is to be wondered, they had not estimated it at a higher rate. I perceive that Congress, apprehensive of this event, had made unlimited provision for it. Genl Mifflin is at Borden Town with about Eighteen hundred Men & Genl Cadwalader at Croswix with about the same number. We are now making our Arrangements and concerting a Plan of Operations, which I shall attempt to execute as soon as possible & which I hope will be attended with some success. As to the number and situation of the Enemy, I cannot obtain certain intelligence, but from the accounts most to be relied on, they have collected the Principal part of their force from Brunswic & the neighbouring Posts at Princeton, where they are throwing up some Works. The number there, is reported to be from Five to Six Thousand, and it is confidently said they have sent the cheif part of their Baggage to Brunswick. It is added, that Genl Howe landed at Amboy a day or two ago with a thousand light Troops, and is on his march from thence.
I have sent into different parts of Jersey, men of influence, to spirit up the Militia, and flatter myself that the many injuries they have received will induce some to give their aid. If what they have suffered does not rouse their resentment, they must not possess the common feelings of humanity. to oppression, ravage and a deprivation of property, they have had the more mortifying circumstance of insult added. After being stripped of All they had, without the least compensation, protections have been granted them for the free enjoyment of their effects. I have the Honor to be with sentiments of great esteem & regard Sir yr Most Obedt Servt

Go: Washington



P.S: I have not been able to procure returns of our force owing to our situation; I suppose that about Two or three and Twenty hundred passed with me, which number is now reduced to Fifteen or Sixteen hundred. No Estimate of our force can be formed from the number of Regiments; many of ’em by reason of Sickness cannot turn out more than a hundred men.

